As filed with the Securities and Exchange Commission on July 7, 2014 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GOLD RESERVE INC. (Exact name of registrant as specified in its charter) Yukon Territory, Canada (State or other jurisdiction of incorporation or organization) N/A (I.R.S. Employer Identification No.) 926 West Sprague Avenue Suite 200 Spokane, Washington (Address of Principal Executive Offices) (Zip Code) GOLD RESERVE INC. 2 (Full title of the plan) Agent for service : Rockne J. Timm 926 West Sprague Avenue, Suite 200 Spokane, Washington 99201 (509) 623-1500 (Name, address and telephone number, including area code) Copy to: Jonathan B. Newton Baker & McKenzie LLP Bank of America Center 700 Louisiana, Suite 3000 Houston, Texas 77002 (713) 427-5000 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smallerreportingcompany ¨ CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered(1) Amount to be registered Proposed maximum offering price per share(2) Proposed maximum aggregate offering price Amount of registration fee Class A Common Shares, no par value (including the associated Share Purchase Rights)(3) 1,562,753 Shares $3.39 $ 5,297,733 $ 682.35 (1) Class A Common Shares, no par value per share (the “Class A Common Shares”), of Gold Reserve Inc. (the “Company”) being registered hereby related to the Gold Reserve Inc. 2012 Equity Incentive Plan (the “2012 Plan”). Pursuant to Rule 416 under the Securities Act of 1933, as amended (the “Securities Act”), this Registration Statement also covers an indeterminable number of additional Class A Common Shares as may be offered or issued to prevent dilution as a result of any stock dividend, stock split, recapitalization, or other similar transaction. (2) Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(c) and (h) promulgated under the Securities Act on the basis of the average of the high and low sales prices of the Class A Common Shares on July 3, 2014, as quoted on the OTCQB marketplace. (3) Each Class A Common Share registered hereunder includes an associated right to purchase from the Company one additional Class A Common Share (the “Purchase Rights”) pursuant to the Company’s amended and restated shareholder rights plan agreement, dated as of June 11, 2009, as amended on June 27, 2012 (the “Rights Plan”). The Purchase Rights are not exercisable until the occurrence of events specified in the Rights Plan and are transferrable solely with the associated Class A Common Shares. The value attributable to the Purchase Rights, if any, is reflected in the value of the associated Class A Common Shares. IMPORTANT NOTICE THESE Securities are being offered to investors in the United States of America, other than in the states of Montana, New Hampshire and North Dakota. PART I INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS The documents containing the information specified in PartI of this Registration Statement on Form S-8 will be sent or given to the participants in the Gold Reserve Inc. 2012 Equity Incentive Plan (the “Plan”) as specified by Rule 428(b)(1) of the Securities Act of 1933, as amended (the “Securities Act”). In accordance with the instructions to PartI of this Registration Statement on Form S-8, such documents will not be filed with the Securities and Exchange Commission (the “Commission”). These documents and the documents incorporated by reference pursuant to Item3 of PartII of this Registration Statement on Form S-8, taken together, constitute a prospectus that meets the requirements of Section 10(a) of the Securities Act. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3. Incorporation of Documents by Reference. The following documents filed by Gold Reserve Inc. (the “Company”) with the Commission are hereby incorporated by reference into this Registration
